Citation Nr: 0835183	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  04-25 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter initially came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from a September 2002 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Sioux Falls, South Dakota 
in which the RO reopened the appellant's previously denied 
claim of entitlement to service connection for defective 
hearing but denied the claim on its merits.  The appellant, 
who had active service from September 1950 to September 1954, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    
 
In a November 2006 decision, the Board (1) affirmed the 
reopening of the appellant's bilateral hearing loss claim, 
(2) denied the appellant's claim of entitlement to service 
connection for right ear hearing loss and (3) remanded claims 
of entitlement to service connection for left ear hearing 
loss and tinnitus.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the "Court").  In June 2008, the Court vacated and 
remanded the portion of the Board's November 2006 decision 
denying service connection for right ear hearing loss in 
light of a Joint Motion to Remand submitted by the parties. 
See May 2008 Joint Motion for Partial Remand ("Joint Motion 
to Remand"); June 2008 Court order.  As such, the appeal has 
been returned to the Board for compliance with the 
instructions set forth in the May 2008 Joint Motion to 
Remand.  In light of these instructions and a September 2008 
letter from the appellant's attorney, the Board REMANDS the 
current appeal to the RO via the Appeals Management Center 
("AMC") in Washington, DC.  VA will notify the appellant if 
further action is required on his part.

In remanding the appellant's service connection right ear 
hearing loss claim, the Board observes for the record that 
the RO granted the appellant service connection for tinnitus 
in a March 2007 decision; and the appellant has appealed the 
effective date assigned to this disability.  In his 
substantive appeal form pertaining to his tinnitus claim, the 
appellant requested a BVA Video Conference hearing.  As that 
hearing is presently pending, the appellant's earlier 
effective date tinnitus claim has not been transferred to the 
Board for review.  As such, this claim will be the subject of 
a separate decision at a later date. 

In a November 2007 decision, the Board denied service 
connection for left ear hearing loss.


REMAND

A review of the record with respect to the appellant's claim 
of entitlement to service connection for right ear hearing 
loss discloses a need for further development prior to final 
appellate review.  

In this regard, the Board observes that it denied the 
appellant's right ear hearing loss claim in a November 2006 
decision after reviewing all evidence of record, to include 
the appellant's service records, available post-service 
medical records, private medical opinions and a September 
2002 VA audiological opinion.  In doing so, the Board found 
that the appellant was entitled to the presumption of 
soundness in terms of his hearing upon entrance into service, 
but that this presumption had been rebutted by clear and 
unmistakable evidence in regards to the appellant's right ear 
hearing. November 2006 BVA decision, pgs. 16-18.  In making 
this determination, the Board found the September 2002 VA 
medical opinion to be more persuasive and probative than 
other medical opinions of record; and also determined that 
(1) the appellant's service medical records, (2) the 
veteran's 
in-service statements and (3) the September 2002 medical 
opinion constituted competent evidence that a right ear 
hearing defect (characterized as right ear hearing loss) 
clearly and unmistakably pre-existed service. Id., pgs. 17-
18. 

In the May 2008 Joint Motion to Remand, VA's General Counsel 
and the appellant argued that the Board erred in issuing its 
November 2006 decision on the basis that the Board did not 
provide an adequate statement of reasons and bases for its 
decision to place the greatest probative value upon the 
September 2002 VA medical opinion in determining whether 
there was clear and unmistakable evidence of a pre-existing 
right ear hearing loss in this case. Joint Motion for Remand, 
p. 2.  In doing so, the parties essentially asserted that a 
review of the September 2002 medical opinion revealed an 
inconsistency in the examiner's rationale in that the 
examiner stated that "In Sept. 1950, [Appellant] reported 
hearing loss in the right ear."  The parties argued that the 
examiner's statement may have been made based upon the belief 
that the appellant actually reported experiencing hearing 
loss in service. Id.  Since a review of the appellant's 
service medical file failed to reveal such a report and this 
apparent inconsistency was not addressed by the Board, the 
parties requested that the November 2006 decision be vacated 
and remanded for further BVA review. Id.  

In addition to the foregoing, the parties also argued that 
the record on appeal indicated that there may be outstanding 
pre-service school health records that may be applicable to 
the appellant's current claim. Id.  It was noted that the 
record contains 1961 and February 2004 statements from the 
veteran's school nurses indicating that there were 
potentially relevant pre-service health records and that one 
of the nurses had access to these records possibly as late as 
February 2004.  They requested that the Board be instructed 
upon remand to consider whether VA's duty to assist includes 
obtaining copies of these records. Id.  

In its June 2008 order, the Court granted the parties Joint 
Motion to Remand and ordered that the Board comply with the 
instructions set forth therein.  Therefore, in compliance 
with the Court's June 2008 order, the Board remands this case 
to the RO for the purpose of (1) attempting to obtain any 
outstanding private pre-service or post-service medical or 
health records that may be applicable to the appellant's 
right ear hearing loss claim and (2) to obtain a VA addendum 
audiological opinion addressing the matters referenced in the 
June 2008 Joint Motion to Remand.  In doing so, the Board 
notes once again that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c); and that 
expedited handling of this appeal is requested. 



Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107, 
and in compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

2.  The appellant should be requested to 
furnish the complete names and addresses 
of any private medical provider or 
health entity that has provided medical 
advice or treatment in relationship to 
his right ear hearing either prior to 
service or subsequent to service, to 
include the appellant's pre-service 
school health providers.  The appellant 
should be asked to provide 
authorizations for the release of 
medical records from the above-
referenced list including from the nurse 
who submitted the February 2004 
statement wherein she specifically 
referenced review of pre-service health 
records of the veteran.  After obtaining 
the necessary authorizations, the RO 
should associate those records with the 
claims file.  The appellant should also 
be informed, in the alternative, that he 
may obtain these records himself and 
submit them to the RO and/or submit 
records already in his possession.  

3.  Subsequent to the receipt of any 
additional medical or health records, 
the RO should refer the appellant's 
claims file to the September 2002 VA 
audiologist (or, if not available, 
another qualified audiologist) in order 
to obtain an addendum medical opinion 
as to whether the appellant had a right 
ear disorder prior to service; and if 
so, whether such a disorder permanently 
increased in severity during the 
appellant's period of service.  In 
addressing this question, the examiner 
should be asked to review the September 
2002 medical opinion and to 
specifically comment on the purported 
inconsistency raised by the parties in 
the Joint Motion to Remand. See Joint 
Motion to Remand, p. 2.  Specifically, 
the examiner is requested to discuss 
and explain the source of the statement 
in the September 2002 VA examination 
report that "[i]n Sept. 1950, [the 
veteran] reported hearing loss in the 
right ear."  See September 2002 VA 
examination report, page 1.  Any 
addendum opinion should be accompanied 
by a complete rationale.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his attorney should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to comply with a Court order; and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The appellant 
is free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).




